department of the treasury internal_revenue_service washington d c jan tax anor and government entities division uniform issue list seit er 2a khkkkkkkrekkkkee makkkkkkekakeee kekkekerkkekeek legend taxpayer a rekkkkakhakknrk ira b - eran eeea eee financial_institution c financial_institution d financial_institution e account f amount dear kakkkkekuhekkkee wekkkkekhekeeiak kaka ker aee kekkkkekeaeenaere kuekeakkkakkkkkk gaara rrare rar r re - this is in response to your request dated as supplemented by correspondence dated from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he received a form_1099 representing a distribution from ira b totaling amount taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by code sec_408 was due to a mistake by financial_institution d which resulted in a distribution from ira b without his knowledge or consent taxpayer a further represents that amount has not been usec for any other purpose 2v1u13073 taxpayer a maintained ira b an individual_retirement_account under sec_408 of the code ira b was held with financial_institution c and financial_institution d served as the custodian financial_institution e is the successor institution to financial_institution d on taxpayer a received a form 1099-r from financial_institution e showing a gross distribution of amount from ira b taxpayer a contacted financial_institution e which served as the accounts custodian on behalf of financial_institution c to inquire about the distribution taxpayer a was told that letters were sent out by financial_institution d requiring a response from the account_holder in order to maintain ira b as a qualified ira account with financial_institution e taxpayer a asserts that he never received this letter because taxpayer a did not respond to the letter from financial_institution d amount from ira b representing the entire account balance was transferred into account f a non qualified account with financial_institution c taxpayer a asserts that amount was transferred from ira b to account f without his knowledge or consent and therefore he could not have completed a rollover within the 60-day period taxpayer a requested that the various financial institutions provide certified mail receipts for the above letters and was told that no such receipts exist based on the facts and representations you request a ruling that the internal_revenue_service service waive the day rollover requirement contained in sec_408of the code with respect to amount in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 i of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by a mistake by financial_institution c which resulted in a distribution from ira b without taxpayer a's knowledge or consent therefore pursuant to sec_408 of the code the service hereby waives the day rollover requirement with respect to the distribution of amount from ira b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira or other qualified_retirement_plan provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution such contribution will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only tc the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office contact rerkkeekhkreeer identification_number liaieieiaiaisisiahiiaiaiaied at ere ers please if you wish to inquire about this ruling please address all correspondence to sincerely yours cb re waller carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
